DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Previously, this Office issued a Non-Final Rejection on 03/17/2022.
	This Final Rejection is in response to the claim set and remarks filed by the Applicant on 06/15/2022. 
Claim(s) 4 and 7–10 is/are canceled. 
Claims(s) 14–16 is/are new.
Therefore, claim(s) 1–3, 5–6, and 11–16 is/are pending and is/are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the outer wall " in line 3.  There is insufficient antecedent basis for this limitation in the claim because of the amendments to claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1–3 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by FONTAIN PG Publication No. 20160067920.
As to claim 1, FONTAIN discloses a printhead dispensing deposition material for a 3D fabrication apparatus, the printhead dispensing deposition material comprising:
	a supplying portion comprising a supplying opening (1370) for supplying a deposition material (Figures 13A–13B; ¶ 80);
	a melting portion to melt the supplied deposition material with a heating member being attached (1350; ¶ 79);
	a discharging portion comprising a discharging opening (near 1335) to discharge the melted deposition material (¶ 79); 
	a heat insulating portion (1330) between the supplying portion and the melting portion (Figures 13A–13B), the heat insulating portion operable to suppress heat in the melting portion conducting to the supplying portion (¶ 77), and 
wherein the supplying portion, the melting portion, the discharging portion, and the heat insulating portion are integrally formed (Figures 13A–13B) wherein the supplying portion, the melting portion, the discharging portion, and the heat insulating portion are integrally formed as one piece in a seamless manner (see unitary seamless structure illustrated in Figures 13 A – 14 B) and defining a flow path extending continuously from the supplying opening to the discharging opening without interruption (Figures 13A–14B 's path that extends continuously from the supplying opening to the discharge opening without being interrupted);
the printhead dispensing deposition material comprising stainless steel (¶77). 
	As to claim 2, FONTAIN discloses the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 1, wherein a cross-sectional area of the heat insulating portion is less than a cross-sectional area of the melting portion (Figure 13B illustrates that this heat insulating portion 1330 has a lesser diameter than the thicker portion associated with the melting portion.). 
	As to claim 3, FONTAIN discloses the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 1, wherein an outer wall of the heat insulating portion comprises a thin wall portion having a thickness being brought to be less than a thickness of an outer wall of the melting portion or an opening (Figure 13B illustrates that this heat insulating portion 1330 has a lesser diameter than the thicker portion associated with the melting portion.). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MACNEISH PG Publication No. 20190099952 in view of FONTAIN PG Publication No. 20160067920.
As to claim 1, MACNEISH discloses a printhead dispensing deposition material for a 3D fabrication apparatus, the printhead dispensing deposition material comprising (see Figure 9):
	a supplying portion comprising a supplying opening for supplying a deposition material (top portion of 106 in Figure 9);
	a melting portion to melt the supplied deposition material with a heating member being attached (portion of 106 surrounded by 202);
	a discharging portion comprising a discharging opening to discharge the melted deposition material (bottom portion of 106);
	 a heat insulating portion between the supplying portion and the melting portion, the heat insulating portion operable to suppress heat in the melting portion conducting to the supplying portion (see necked in portion of 106 in Figure 9), and 
wherein the supplying portion, the melting portion, the discharging portion, and the heat insulating portion are integrally formed as one piece in a seamless manner and defining a flow path extending continuously from the supplying opening to the discharging opening without interruption (Figure 9).
	MACNEISH fails to disclose the printhead dispensing deposition material comprising stainless steel, nickel alloy, titanium, titanium alloy, or ceramic. 
	FONTAIN teaches the printhead dispensing deposition material comprising stainless steel (¶77). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of FONTAIN into the generic disclosure of MACNEISH for the benefit of e a rigid form having a substantially low resistance to heat transfer (as taught by FONTAIN at ¶77).
	As to claim 2, MACNEISH and FONTAIN make obvious the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 1.
MACNEISH further discloses wherein a cross-sectional area of the heat insulating portion is less than a cross-sectional area of the melting portion (see necked in portion of 106 in Figure 9). 
	As to claim 3, MACNEISH and FONTAIN make obvious the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 1.
MACNEISH further discloses wherein an outer wall of the heat insulating portion comprises a thin wall portion having a thickness being brought to be less than a thickness of an outer wall of the melting portion or an opening (see necked in portion of 106 in Figure 9). 
As to claim 14, MACNEISH discloses a 3D fabrication apparatus (Figure 3), wherein the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 1 is mounted thereto (see MACNEISH and FONTAIN's obvious combination o printhead dispensing deposition material for the 3D fabrication apparatus according to claim  above) 
As to claim 16, MACNEISH and FONTAIN make obvious the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 1.
MACNEISH further discloses wherein the flow path extends in smooth transition between the supplying opening to the discharging opening (Figure 9). 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FONTAIN PG Publication No. 20160067920.
As to claim 6, FONTAIN discloses the a printhead dispensing deposition material for the a 3D fabrication apparatus according to claim 1. 
FONTAIN further discloses wherein the heating member (1350) comprises a heating head (Figures 13 A and B 1350); that the heating head is an insulating substrate (see ¶79's second sentence) and that the heating head has a hole in it for receiving a heating element (see 1355 in Figure 13 B and ¶79). 
However, FONTAIN fails to explicitly disclose that that the heating element is formed within the insulating substrate because the resistor is not illustrated as being present within  1355. 
Therefore, FONTAIN fails to disclose the heating element being formed on an insulating substrate. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of placing a heating element into the hole 1355 for the benefit of heating and melting the filament through the heat melting portion (as taught by FONTAIN at ¶79). 
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable MACNEISH PG Publication No. 20190099952 and FONTAIN PG Publication No. 20160067920, as applied in the rejection of claims 1 and 3 above, and in further view of ARMANI PG Publication No. 20160236409.
MACNEISH and FONTAIN remain as applied in the rejections of claims 1 and 3 above. 
As to claim 11, MACNEISH and FONTAIN make obvious the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 3.
MACNEISH and FONTAIN fail to disclose wherein the heat insulating portion comprises the opening and the opening is vertically elongated.
ARMANI teaches a heat insulating portion with openings disposed vertically aligned (Figure 25).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of ARMANI into the disclosure of modified MACNEISH for the benefit of decreasing the rate of heat transferred away from the heat transfer zone (as taught by ARMANI at ¶ 129).
However, this rational fails to arrive at an opening that is "vertically elongated" because ARMANI's holes are circular. If one was to connect two of the holes together this would arrive at a structure which was "vertically elongated." 
ARMANI further teaches that that the holes in Figure 25, the spiral cuts in Figure 24, and "staggered slots" are functional equivalents (¶129) and that the amount of heat which is transferred is dependent on the amount of surface area of the heat break (¶ 129). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to simply substitute the "staggered slots" (which is an elongated hole) with the plurality of holes disclosed in Figure 25 for the benefit of or predictable result of suppressing the amount of heat which is conducted from the melting portion to the supplying portion (as taught by ARMANI at ¶129). 
The above rationale would arrive at the broadest readable interpretation of "vertically elongated" independent of the actual orientation of the slots within the heat insulating portion. However, and for the sake of compact prosecution, it would have been obvious to arrive at the slots oriented in the same axial direction as the holes in Figure 25 or with the teachings of slots and the holes to simply file out the gap in between the holes and arrive at vertically oriented slots/elongated holes. 
	As to claim 15, MACNEISH and FONTAIN make obvious the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 1. 
	 MACNEISH and FONTAIN fail to disclose wherein an outer wall of the heat insulating portion comprises a thin wall portion having an opening. 
ARMANI teaches a heat insulating portion with openings disposed vertically aligned (Figure 25). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of ARMANI into the disclosure of modified MACNEISH  for the benefit of decreasing the rate of heat transferred away from the heat transfer zone (as taught by ARMANI at ¶ 129).
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FONTAIN PG Publication No. 20160067920 in view of ARMANI PG Publication No. 20160236409.
As to claim 11, FONTAIN discloses the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 3.
FONTAIN fails to disclose wherein the heat insulating portion comprises the opening and the opening is vertically elongated. 
ARMANI teaches a heat insulating portion with openings disposed vertically aligned (Figure 25). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of ARMANI into the disclosure of FONTAIN for the benefit of decreasing the rate of heat transferred away from the heat transfer zone (as taught by ARMANI at ¶ 129).
However, this rational fails to arrive at an opening that is "vertically elongated" because ARMANI's holes are circular. If one was to connect two of the holes together this would arrive at a structure which was "vertically elongated." 
ARMANI further teaches that that the holes in Figure 25, the spiral cuts in Figure 24, and "staggered slots" are functional equivalents (¶129) and that the amount of heat which is transferred is dependent on the amount of surface area of the heat break (¶ 129). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to simply substitute the "staggered slots" (which is an elongated hole) with the plurality of holes disclosed in Figure 25 for the benefit of or predictable result of suppressing the amount of heat which is conducted from the melting portion to the supplying portion (as taught by ARMANI at ¶129). 
The above rationale would arrive at the broadest readable interpretation of "vertically elongated" independent of the actual orientation of the slots within the heat insulating portion. However, and for the sake of compact prosecution, it would have been obvious to arrive at the slots oriented in the same axial direction as the holes in Figure 25 or with the teachings of slots and the holes to simply file out the gap in between the holes and arrive at vertically oriented slots/elongated holes. 
As to claim 15, FONTAIN discloses the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 1.
FONTAIN fails to disclose wherein an outer wall of the heat insulating portion comprises a thin wall portion having an opening. 
ARMANI teaches a heat insulating portion with openings disposed vertically aligned (Figure 25). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of ARMANI into the disclosure of FONTAIN for the benefit of decreasing the rate of heat transferred away from the heat transfer zone (as taught by ARMANI at ¶ 129).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FONTAIN PG Publication No. 20160067920.
As to claim 14, FONTAIN discloses a 3D fabrication apparatus (Figure 1) having a printhead mounted thereto (115) and the printhead dispensing deposition material for the 3D fabrication apparatus according to claim 1 (see rejection of claim 1 above in view of the the embodiment illustrated in Figures 13A–B). 
However, FONTAIN fails to explicitly disclose that the embodiment illustrated in Figures 13A–B is mounted the 3D fabrication apparatus illustrated in Figure 1.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of FONTAIN's embodiment illustrated in Figures 13 A – B into the generic disclosure of FONTAIN's Figure 1 for the benefit of a hot and assembly with reduced filament path friction (as taught by FONTAIN at ¶73). 
The obvious combination above would arrive at the embodiment illustrated in Figures 13A–B being mounted the 3D fabrication apparatus illustrated in Figure 1.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The primary reason for indicating claim 5 as allowable is that the prior art fails to provide any teachings, suggestions, motivations or other rationales to arrive at wherein the printhead-dispensing deposition material comprises 64 titanium alloy. Mattroberts, “Mattroberts' Hot End,” Published 6 May 2011, retrieved online 03/11/2022 https://reprap.org/wiki/Mattroberts%27_Hot_End  (Year: 2011) (hereinafter "Mattroberts") (of record).



    PNG
    media_image1.png
    147
    604
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    63
    1281
    media_image2.png
    Greyscale

(reproduction and partial annotation from page 1 reproduction from page 1 of Mattroberts).  Mattroberts is relevant because teaches using titanium but fails to arrive at the novel feature above.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The primary reason for indicating claim 12 as allowable is that the prior art fails to provide any teachings, suggestions, motivations or other rationales to arrive at the melting portion comprises an opening being formed in an outer wall of the melting portion, and the opening formed in the outer wall of the melting portion is closed by the heating member being attached to the outer wall of the melting portion.  
This manner of attaching the heating element to the heating portion disclosed in [0030] of Applicant's original specification filed on 08/07/2020 is not taught in the prior art. Please see reproduction below:
[0030] FIG. 3 shows the heating head S being attached to the head body 1. The rear surface (the rear surface of the insulating substrate 51) side of the heating head S is joined to the flat surface portion 32 of the melting portion 30 of the head body 1 so as to cover the opening 31 by applying and sintering a silver-based thick-film paste (Ag containing glass or Cu, for example), for example as a joining material. Similarly, another heating head 5 is joined also to the flat surface portion 33. Here, a joining material entering the opening 21 to obtain the anchoring effect makes it possible to firmly join the heating heads 5, 5 to the melting portion 30 of the head body 1 to attach the heating heads 5, 5 thereto.
(reproduction of [0030] from Applicant's original specification filed on 08/07/2020). 
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The primary reason for indicating claim 13 as allowable is that the prior art fails to provide any teachings, suggestions, motivations or other rationales to arrive wherein the melting portion includes a roughened surface to which the heating member is attached. 

 Response to Arguments
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 1–3, 5–6 and 11–14  was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claims at issue, those filed on 06/15/2022, claim(s) 4 and 7–10 is/are canceled. The relevant rejection(s) of canceled claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 03/17/2022, is/are moot and withdrawn. 
The Examiner would like to thank the Applicant for amending the claim(s) at issue.  The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 03/17/2022, is/are moot and withdrawn unless a similar rejection is maintained herein.

Claim Rejections - 35 USC § 102
In the claims at issue, those filed on 06/15/2022, claim(s) 4 and 7–10 is/are canceled.  The previous rejection(s) of canceled claims under 35 U.S.C. 102(a)(1) in the Non-Final Rejection, mailed 03/17/2022, is/are moot and withdrawn. 
Applicant’s arguments, top of page 6, filed 06/15/2022, have been fully considered. However, these arguments are not persuasive for the reasons set out below:
Applicant states:

    PNG
    media_image3.png
    346
    824
    media_image3.png
    Greyscale

(reproduction from page 6 of Applicant's remarks filed on 06/15/2022). One of ordinary skill in the art would understand that the scope of this claim imitation requires that the flow path is not interrupted (see claim 1's "a flow path extending continuously from the supplying opening to the discharging opening without interruption"). FONTAIN PG Publication No. 20160067920's supplying portion, melting portion, discharging portion, and heat insulating portion are integrally formed as one piece in a seamless manner (see Figure 13B and 14A), these structures define a flow path (interior region of 1370) which extends continuously from the supplying opening to the discharging opening without interruption (Figure 13). Therefore, one of ordinary skill in the art would understand that FONTAIN anticipates broadest regional interpretation of claim 1. 
	If the Applicant intends to claim a printhead without a "step or shoulder portion" like that illustrated in Figure 14A at 1425, the Examiner recommends associating the "without interruption" portion of the claim with the actual structure of the print head, e.g., an internal wall, and not a flow path.
If the Applicant were to amend the claims, please consider the disclosure of PG Publication No. 20190099952's Figure 9 which illustrates a supplying portion, melting portion, discharging portion, and heat insulating portion that are integrally formed as one piece in a seamless manner with a shared inner wall, said shared inner wall extending continuously from the supplying opening to the discharging opening without interruption, i.e., with out a  "step or shoulder portion" like that illustrated in Figure 14A at 1425. Please see reproduction below: 

    PNG
    media_image4.png
    683
    436
    media_image4.png
    Greyscale

(reproduction of FONTAIN's Figure 9).
Therefore, the above referenced rejection(s) under 35 U.S.C. 102(a)(1) in the Non-Final Rejection, mailed 03/17/2022, is/are maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743